Citation Nr: 0028460	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Charles F. Unmack, Attorney at 
Law


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in July 1985, served on active duty 
from April 1944 to May 1946.  The appellant is his surviving 
spouse.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1999.  The Board found that the 
appellant had submitted new and material evidence with which 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.  The Board then remanded 
the case for further development.  Following that 
development, the Department of Veterans (VA) Medical and 
Regional Office (M&ROC) in Fort Harrison, Montana, denied 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, the case was returned to the 
Board for further appellate consideration.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is plausible.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran died as a result of 
leukemia, which was due to his exposure to radiation while 
visiting Nagasaki, Japan, in service in 1946.  Therefore, she 
maintains that service connection is warranted for the cause 
of his death.

Service connection for the cause of the veteran's death may 
be granted when it can be shown that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  See Combee v. Brown, No. 93-
7107 (Fed.Cir. Sept. 1, 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The threshold for the standard is unique 
and uniquely low, as a high threshold risks the elimination 
of potentially meritorious claims, which would undermine the 
entire veteran-friendly nature of the veterans claim system.  
See generally, Hensley v. West, 212 F.3d 1255 (2000).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The death certificate shows that the veteran died as the 
result of septic shock.  The final hospital report (VA 
Medical Center (MC) in Salt Lake City, Utah) shows that at 
the time of his death, he was being treated for acute 
myelocytic leukemia.  

Service connection may be presumed for certain diseases, such 
as leukemia (other than chronic lymphocytic leukemia), which 
result from participation in radiation risk activity.  
38 U.S.C.A. § 1112(c) (West 1991 and Supp. 1995); 38 C.F.R. 
§§ 3.307, 3.309(d) (1999).  The record, however, is negative 
for any evidence that the veteran participated in such 
activity, i.e. he did not participate in a test involving the 
detonation of an atmospheric nuclear device; he did not 
participate in the occupation of Hiroshima or Nagasaki during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and he was not a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  It 
should be noted that occupation of Hiroshima or Nagasaki by 
United States military forces means official military duties 
within 10 miles of the city limits of either city, which were 
required to perform or support military occupation functions, 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  
Accordingly, the evidence does not show that his leukemia 
after service was presumptively related to radiation risk 
activity under 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 
3.309(d).

In all claims in which it is established that a radiogenic 
disease, such as leukemia (other than chronic lymphocytic 
leukemia), first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1) (1999).  Prior to 
adjudication, the claim must be referred to the VA 
Undersecretary for Benefits for further consideration and 
possible referral for an opinion to the VA Undersecretary for 
Health Benefits.  38 C.F.R. § 3.311(b)(1)(iii), (c) (1999).  
Prior to such referral, the following elements must be shown:  
1) that the veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed (emphasis added); 2) that he subsequently developed a 
radiogenic disease; and 3) that such disease first became 
manifest within a specified period (in the case of leukemia, 
any time after service).  38 C.F.R. § 3.311(b) (1999).

The deck logs show that from April 24, 1946, through May 1, 
1946, the ship on which the veteran was stationed was in port 
30 miles from Nagasaki.  They do not show that he ever left 
the ship.  Conversely, they do not show that he did not leave 
the ship.  The only personnel listed as leaving or entering 
the ship are those associated with official duties.  The deck 
logs are silent as to personnel who may have left the ship 
for other reasons, such as pass or leave.  The veteran's 
representative notes, correctly, that if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  38 C.F.R. 
§ 3.311(a)(4)(i) (1999).  Moreover, being in port so close to 
Nagasaki, it is entirely conceivable that the veteran visited 
the city.  In this regard, the claim is supported by 
photocopies of photographs which show two sailors, one 
identified as the veteran, in a city which has been 
extensively damaged and is identified as Nagasaki, Japan, in 
the margin of the photocopy of these photographs.  At the 
very least, such evidence is in relative equipoise as to 
whether the veteran was in Nagasaki in 1946.  That is, there 
is an approximate balance of positive and negative evidence 
in regard to that issue.  Under such circumstances, all 
reasonable doubt is to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102 (1999).  
Therefore, the Board will concede that the veteran visited 
Nagasaki some time in April or May 1946.  

The foregoing evidence shows that the veteran was present at 
the site at which the radiation is claimed to have occurred.  
It also shows that at the time of his death, he was being 
treated for a radiogenic disease, leukemia, and that such 
disease had had its onset during the requisite time frame.  
While not dispositive of the issue, such evidence suggests 
that under 38 C.F.R. § 3.311, the appellant's claim is at 
least plausible and capable of substantiation.  Therefore, 
the claim is well grounded.  


ORDER

To the extent that the appellant's claim is well grounded, 
the appeal is allowed.


REMAND

In light of the foregoing decision, the Board is of the 
opinion that further development of the evidence is 
warranted.  It would be premature for the Board to take 
further action in this case, as such action could prejudice 
the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  
The evidence shows that from July 1984 until his death, the 
veteran was hospitalized on several occasions at the Salt 
Lake City VAMC.  The final hospital report and the death 
certificate show that an autopsy was performed.  The autopsy 
report has not been associated with the claims folder.  In 
October 1992, the M&ROC requested copies of all of the 
veteran's treatment records from the Salt Lake City VAMC, 
dated since January 1984.  The Salt Lake City VAMC indicated 
that all such records had been supplied to the M&ROC.  That 
request, however, did not specifically refer to the report of 
the noted autopsy.  

Finally, despite the fact that the evidence meets the 
requirements of 38 C.F.R. § 3.311(b), this case has not been 
referred for an assessment as to the size and nature of the 
radiation dose or doses, nor has it been referred to the VA 
Undersecretary for Benefits for further consideration and 
possible referral for an opinion to the VA Undersecretary for 
Health Benefits.  38 C.F.R. § 3.311(a)(1), (b)(1)(iii), (c) 
(1999).  In this regard, the M&ROC must ensure that any 
opinions obtained in association with such referral, 
including those from the VA Undersecretary for Benefits 
and/or the VA Undersecretary for Health Benefits, be 
supported by adequate rationale.  Stone v. Gober, No. 99-347 
(U.S. Vet. App. Sept. 11, 2000).

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The M&ROC should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for the 
cause of the veteran's death.  After 
obtaining any necessary authorization, 
the M&ROC should request copies of all 
indicated records not currently on file 
directly from the providers.  This should 
include, but not be limited to, a request 
specifically for the report of the 
veteran's autopsy.  The M&ROC should also 
request that the appellant provide any 
additional relevant medical records she 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

2.  When the foregoing actions are 
completed, the M&ROC should undertake 
development, pursuant to 38 C.F.R. 
§ 3.311, to determine the size and nature 
of the veteran's radiation dose or doses 
in service.  Then, the M&ROC should 
forward the case to the VA Under 
Secretary for Benefits for further 
consideration in accordance with 
38 C.F.R. § 3.311.  The M&ROC should 
ensure that any opinions resulting from 
such development, such as that of the VA 
Under Secretary for Health or that of the 
VA Under Secretary for Benefits, are 
supported by adequate rationale.  Stone 
v. Gober, No. 99-347 (U.S. Vet. App. 
Sept. 11, 2000)

3.  When the requested actions have been 
completed, the M&ROC should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The appellant need take no 
action until she is notified.  It must be emphasized, 
however, that she does have the right to submit any 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the M&ROC.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	WARREN W. RICE, JR.
Veterans Law Judge
	Board of Veterans' Appeals

 

